PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/912,618
Filing Date: 18 Feb 2016
Appellant(s): BRANDT et al.



__________________
Alphonso A. Collins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 16-22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 7,279,245 B1) in view of Lee (US 2012/0028146 A1) in view of Kasuno (US 2013/0288148 A1).
Regarding claims 16, 20 and 27, Clark discloses a method for operation a fuel cell stack (See Figs. 2b, 202, C9/L50-C11/L57 and C7/L40-C9/37) comprising a number of fuel cells 202, C7/L1-5), to which oxygen flow (oxygen, see Fig. 2b) and hydrogen flow (hydrogen see Fig. 2b) are supplied as reaction gases in circulation mode, wherein reaction gases circulate in separate gas circuits and reaction gases therein are drawn of from separate gas circuits via discharge valves (224 and/or 238  and 240 and/or 258), and supply valves in both oxygen and hydrogen gas streams (C15/L33-36).
Clark discloses that the bypass lines which comprise either the oxygen or fuel accumulator are present to remove inert content and vent to the atmosphere when a certain concentration is reached in accumulator (C10/L30-55). 
However, Clark does not disclose a controller which performs the following functions based on concentration.
S260 to S270 to S310), amount of hydrogen, starting with a gas concentration of, depending on a degree of purity, up to 100% of the respective reaction gas), said circulation rate being increased independently in a circulation mode; and discharging a portion of the reaction gas (see step S290 which can occur after step S310)  in the gas circuit subsequent to increasing the circulation rate and replacing the discharged portion (S300 can occur after purge) of the reaction gas by fresh reaction gas upon achieving a minimum concentration of the respective reaction gas.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recirculation of each of the respective reaction gases of Clark to include the controller as specified by Lee to achieve the above function because doing so would optimize the performance of the fuel cell stack.
	 Kazuno discloses that the stoichiometric ratio is proportional to the reactant concentration at the electrode ([0128]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fuel cell controller and system of modified Clark to substitute a measurement of the concentration of reactant instead of stoichiometric ratio to determine whether to increase circulation rate or increase supply of reactant because as disclosed by Kazuno these are proportional values and one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Regarding claims 17-19, 21, and 22, modified Clark discloses all of the claim limitations as set forth above.
	In addition, Clark discloses that inerts in the oxygen and hydrogen reactant stream lead to the degradation of the catalyst (C2/L1-15) and fuel cell efficiency loss.
	However, Clark does not disclose that purging or increasing in the circulation rate starts at:
	a concentration of 3% volume of inert gas in the hydrogen flow and 15% volume of inert gas in the oxygen flow and/or a concentration of 5% volume of inert gas in the hydrogen flow and 40% volume of inert gas in the oxygen flow
a concentration of 5% volume of inert gas in the hydrogen flow and 40% volume of inert gas in the oxygen flow.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of modified Clark so that the purging valve is opened or the circulation rate is increased when the above values of inerts are in the gas streams because doing so will all the fuel cell to maintain optimal performance.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 7,279,245 B1) in view of Lee (US 2012/0028146 A1) in view of Kasuno (US 2013/0288148 A1) as applied to claims 16-22 and 27 above and in further view of Fukuda (US 2006/0210853 A1).
	Regarding claims 23-25, modified Clark discloses all of the claim limitations as set forth above.
	In addition, modified Clark discloses wherein the gas concentration of the reaction gas of the separate gas circuits is measured and, based on a change in 
	In addition, Lee discloses wherein the cell current of the fuel cells is measured and based on the circulation rate  at least one of (i) a change in the cell voltage is controlled or regulated and (ii) the discharge and replacement of the reaction gas in another of the separate gas circuits is controlled or regulated ([0076]-[0090]).
	However, modified Clark discloses that instead of cell voltage, cell current is measured and based on the current change, the conditions of (i) or (ii) occur above.
	 Lee discloses that measuring current allows for the estimation of the hydrogen concentration ([0073]).
	Fukuda discloses that the voltages and reactant concentration are related to each other ([0051]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to measure the voltage instead of current in the system of modified Clark because as disclosed by Lee it will also allow for the estimation of concentration and one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
(2) Response to Argument
With respect to claim 16, Appellant argues that Lee fails to disclose the limitations of claim 16 which include  "increasing a circulation rate of reaction gases circulating within the separate gas circuits as a gas concentration of gas of a respective 
Examiner notes that the limitation of "measurements" is not claimed in claim 16, but is claimed in claims 20-25. Therefore the argument with respect to claim 16 is incommensurate with the scope of the claim.  However, in the case that Appellant meant to include claims 20-25 with the arguments of claim 16, Examiner provides the response below with respect to any combination of arguments relating to “measurements”.
Deriving a measurement of a value from system parameters is altogether broadly and reasonably a measurement of a value. Examiner notes that Lee discloses calculating a value for the anode stoichiometric ratio (SR) (Eqns 3-6 [0078]-[0091]) based on measured system parameters,  temperature T1 (inlet temperature of the stack [0070]), temperature T2 (outlet temperature of the stack [0070]), pressure P1 (inlet pressure of stack [0070]), pressure P2 (outlet pressure of stack [0070]), H[%] (hydrogen concentration based on driving condition of vehicle [0073]).  Examiner notes that Appellant's claims do not disclose the process of how the measurement is made.  Appellant's specification indicates that the measurement of concentration is performed by "concentration measurement devices 12a, 12b" (see pg. 8 specification filed 02/18/2016) with no details on the processes involved in the measurement or on the 
Appellant argues that Lee fails to monitor hydrogen concentration in the stack or recirculation path and instead anode stoichiometric ratio is adjusted without monitoring any physical quantity. 
Examiner notes that Lee discloses calculating a value for anode SR (Eqns 3-6 [0078]-[0091]) based on measured system parameters,  temperature T1 (inlet temperature of the stack [0070]), temperature T2 (outlet temperature of the stack [0070]), pressure P1 (inlet pressure of stack [0070]), pressure P2 (outlet pressure of stack [0070]), H[%] (hydrogen concentration based on driving condition of vehicle [0073]).  
Appellant further argues that Clark, Lee and Kasuno fail to disclose independent claim 16 and in particular Lee fails to teach or suggest increasing the circulation rate as a gas concentration of a respective reaction gas decreases which, in other words, means that the circulation is increased when the gas concentration decreases, or such a decrease is detected. 

With regards to the limitation of "increasing a circulation rate of reaction gases circulating within the separate gas circuits as a gas concentration of gas of a respective reaction gas decreases," Examiner notes that this is disclosed in Lee in steps 250, 260, 270 and 310 (see Fig. 3 of Lee) since the cycle loops. Lee discloses that the anode SR (S270) at different times (cycle loops so inherently occurs) are being compared to each other since they are compared to the same constant (predetermine value in S270, see Fig. 3) and that if the anode SR is less (than in any of the previous cycles that have occurred), a decrease in anode SR has occurred, and if the anode SR is less than the predetermined value the circulation rate is increased (see S310, Fig. 3).
With regards to the limitation of " discharging a portion of the respective reaction gas in each of the separate gas circuits subsequent to increasing the circulation rate of the reaction gases circulating in the separate gas circuits and replacing the discharged portion of the respective reaction gas in each of the separate gas circuits by a fresh reaction gas upon achieving a minimum concentration level of the respective reaction gas within each of the separate gas circuits" Examiner notes that this is disclosed in Lee in steps S290 (discharging a portion of the respective reaction gas), subsequent to step 310 since cycle loops  (S310 discloses increasing the circulation rate), S300 (replacing the discharged portion of the respective reaction gas in each of the separate gas circuits by a fresh reaction gas, step S310 can occur after step S290) upon achieving a minimum concentration of level of the respective reaction gas (S240).
Regarding claims 17-22 and 27, Appellant further argues that the claims are patentable over Clark, Lee and Kasuno for depending on claim 16.
With respect to Appellant’s arguments for claims 17-25 and 27 as set forth above, Examiner finds that the above combination of prior art teaches all of the claim elements as recited in claim 16.
Regarding claims 23-25, Appellant further argues that the claims are patentable over Clark, Lee, Kasuno, and Fukuda for depending on claim 16. With respect to Appellant’s arguments for claims 23-25 as set forth above, Examiner finds that the above combination of prior art teaches all of the claim elements as recited in claim 16.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVINA PILLAY/Primary Examiner, Art Unit 1726      
                                                                                                                                                                                                  Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726  

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.